Citation Nr: 1524723	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-46 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder myositis

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to service connection for a cervical spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from April 21, 1980 to August 16, 1980; and on active duty from February 3, 2003 to October 19, 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  During the course of the appeal, service connection was granted for a left knee condition in a May 2014 rating decision; this represented the full benefit sought on appeal.  The Board has recharacterized the issues as reflected on the title page of this decision.

The issues of entitlement to service connection for a right shoulder, lumbar and cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 4, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of a rating in excess of 20 percent for left shoulder myositis was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a rating in excess of 20 percent for left shoulder myositis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim a rating in excess of 20 percent for left shoulder myositis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder myositis is dismissed.  


REMAND

Upon an initial review of the record, the Board finds further development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a lumbar spine, cervical spine and right shoulder condition.

The Veteran asserts her conditions are from a falling episode during basic training in May 1980.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110; 38 C.F.R. §§ 3.6 , 3.303, 3.304.   ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).

In general, a claimant seeking VA disability compensation based on a period of federalized active duty for training (ACDUTRA) as a member of the National Guard must establish a service-connected disability as a result of disability incurred in or aggravated during the period of ACDUTRA in order to achieve "Veteran" status.  Here, the Veteran does have an adjudicated service-connected disability, and, in fact, a period of regular active service in 2003.  For these reasons, she is considered a Veteran for VA compensation purposes.

A June 2010 private physician provided positive nexus opinions between the Veteran's conditions and service.  However, the Board finds the rationale for the positive opinion remains unclear.  For instance, the medical professional noted that on May 2,1980 the Veteran was treated for a small laceration at the distal left forearm wrist level and complained of tenderness and soreness across the upper quadrant of her dorsal back and shoulder blades for a one month period.  The physician then stated that the Veteran's low back condition started on May 2, 1980 and with time and repetitive wear and tear the condition became permanent.  There is no clear explanation as to why the 1980 falling episode is attributable to her lumbar spine condition.  While VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  In this case, as the medical evidence is unclear with respect to the etiology of the Veteran's right shoulder, cervical and lumbar spine disabilities, VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those beyond May 2014 from the San Juan VAMC.  

2.  Then, afford the Veteran appropriate VA examination(s) to determine the nature and etiology of any lumbar spine, cervical spine and/or right shoulder condition, during the pendency of the claim.  The Veteran's claims file (including Virtual VA/VBMS records) must be made available to the examiner, and the examiner must review the entire claims file. 

Based on a review of the complete claims file, as to each condition (lumbar spine, cervical spine and right shoulder condition) identified, the examiner should give an opinion on whether it is at least as likely as not (50 percent probability or greater) that the disability is caused by or etiologically related to his military service.

The examiner should provide a detailed rationale for any opinion reached and reconcile any opinion with any conflicting evidence of record.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

3.  Then, the RO should review the medical opinions and rationale to ensure that all the requested information and an adequate supporting rationale is provided, or return for such.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


